DETAILED ACTION
The papers submitted on 06 December 2021, amending claims 1, 3, and the specification,  are acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 06 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application Number 16/472,872 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendment and arguments, see pp. 2-5 and 9-11, filed 06 December 2021, with respect to the objection to the specification, double patenting, and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The objections to the specification, double patenting rejection of claims 1-2, 4-9, 11-12, and 112 rejection of claim 3 and 10 have been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As previously discussed, the specific interdental cleaner is novel. The closest prior art to Gengyo fails to disclose the claimed, “bulge portion bulging from a portion of a surface of the recessed portion at a distance from a boundary between the base and the recessed portion”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742